DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 1/26/2022.  Applicant’s arguments, filed 3/23/22, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 3/23/22.   



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Abualsaud, Khalid, et al., “A Survey on Mobile Crowd-Sensing and Its Applications in the IoT Era”, IEEE Access, Vol. 7, January 11, 2019, pp. 3855-3881.
Passive sensing of user data (page 3857, section A. APPLICATION MODES, 2nd paragraph, page 3859, Fig. 2); Healthcare sensing features (page 3861, Table 2); Personalization of healthcare applications (page 3869, 2nd full paragraph in left column). 



Foreign Patent Application Publications
Abbas 	 				WO 2015/135066 A1
Embodiments seek to improve the specificity of electronic content / advertisements targeted to a user by determining and using biometric information relating to the user to augment filtering applied to available content / advertisements to determine what is delivered to the user (Abstract).  Biometric information encompasses data relating to a user relating to a subset of conditions such as their environment, medical condition, biological condition, physiological condition and neurological condition (para 0057).  



US Patent Application Publications
Bentley 	 				2015/0317801
Embodiments enable event based viewing and low power transmission of events and communication with an app executing on a mobile device and/or with external cameras to designate windows that define the events. Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player, a concussion of a player, boxer, rider or driver, or a heat stroke, hypothermia, seizure, asthma attack, epileptic attack or any other sporting or physical motion related event including walking and falling. (paras 0020, 0170); User action stops video (para 0202); Events monitored by processor include medical conditions or indicators of health (para 0277). 


Bose 	 				2016/0292881
Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player, a concussion of a player, boxer, rider or driver, or a heat stroke, hypothermia, seizure, asthma attack, epileptic attack or any other sporting or physical motion related event including walking and falling. Events may be correlated with one or more images or video as captured from internal/external camera or cameras or nanny cam, for example to enable saving video of the event, such as the first steps of a child, violent shaking events, sporting events including concussions, or falling events associated with an elderly person. (paras 0021, 0180); A user input such as asserting a finger press near another sub-event point in time while the video is playing, may indicate that the video should stop at the next sub-event point in time. (para 0212).


Samec 	 				2017/0365101
Determining environmental triggers associated with the neurological condition; monitoring an ambient environment with the one or more outwardly-directed sensors; detecting a presence of an environmental trigger in the ambient environment; and providing a perception aid based on the detected presence of the triggering variable. (Abstract).  Determining a reaction to a stimulus by receiving data from the one or more inwardly-directed sensors; and identifying a neurological condition associated with the reaction; determining environmental triggers associated with the neurological condition; monitoring an ambient environment with the one or more outwardly-directed sensors; detecting a presence of an environmental trigger in the ambient environment; and providing a perception aid based on the detected presence of the triggering variable. (para 0332); For example, the display system may monitor the ambient environment for the presence of environmental triggers that are associated with a neurological condition. When an environmental trigger is detected, the display system provides a perception aid based on that detected environmental trigger. For users with memory deficiencies, the display system may be configured to monitor external variables such as time, and provide reminders to take particular actions (e.g., intake medication, follow-up with a health care provider, etc.). (para 0404).







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 28, 2022